           Case 1:15-cr-00333-LTS Document 167 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :             15-CR-333 (LTS)
                                                                       :             19-CR-658 (LTS)
ANDREI TYURIN,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that Defendant’s continued sentencing proceeding take

place via videoconference on the morning of January 7, 2021, at 9:00 a.m. No conference date,

time or modality can be confirmed before the end of the preceding week, so counsel are

requested to keep their calendars open between the hours of 9 a.m. and 2 p.m. on January 7,

2021, until further notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time. (Chambers will provide counsel with a telephone number at which the

interpreter can be reached at the time of the pre-conference; it is counsel’s responsibility to

conference the interpreter in with the Defendant for the pre-conference.)

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

                 To the extent that there are any documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), which have not



TYURIN - JAN 7 2021 SENTC SCHD REQ ORD.DOCX               VERSION DECEMBER 8, 2020                     1
         Case 1:15-cr-00333-LTS Document 167 Filed 12/08/20 Page 2 of 2




already been submitted to the Court, counsel should submit them to the Court (by email or on

ECF, as appropriate) at least 24 hours prior to the proceeding. To the extent any documents

require the Defendant’s signature, defense counsel should endeavor to get them signed in

advance of the proceeding as set forth above; if defense counsel is unable to do so, the Court will

conduct an inquiry during the proceeding to determine whether it is appropriate for the Court to

add the Defendant’s signature.

       SO ORDERED.

Dated: New York, New York
       December 8, 2020
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




TYURIN - JAN 7 2021 SENTC SCHD REQ ORD.DOCX      VERSION DECEMBER 8, 2020                          2
